          Case 1:15-cv-09300-LGS Document 547 Filed 06/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JOHN NYPL, et al.,                                           :
                                              Plaintiffs, :
                                                              :   15 Civ. 9300 (LGS)
                            -against-                         :
                                                              :        ORDER
 JP MORGAN CHASE & CO., et al.,                               :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a telephonic conference was held on June 4, 2020. As discussed at the

conference, it is hereby

        ORDERED that Plaintiffs shall serve no more than thirty interrogatories, including all

discrete subparts, on each of Defendants Barclays PLC, Citicorp, JPMorgan Chase & Co., Royal

Bank of Scotland PLC, and UBS AG to address the threshold question of what communications,

if any, each Defendant had with the Government relating to the plea agreements named in the

Stipulation. It is further

        ORDERED that, pending responses to the interrogatories, Plaintiffs’ written discovery

requests and deposition notices relating to the topic of Defendants’ disclosures to the

Government are STAYED. It is further

        ORDERED that, by July 1, 2020, the parties shall meet and confer and file a status letter

to apprise the Court of the status of the interrogatories, responses thereto, any subsequent related

discovery, and any anticipated related discovery. An amended case management plan and

scheduling order will issue separately, extending discovery for purposes of the above-referenced

discovery. It is further

        ORDERED that, to the extent that Plaintiffs intend to file a letter motion seeking to serve
         Case 1:15-cv-09300-LGS Document 547 Filed 06/04/20 Page 2 of 2



the above-referenced interrogatories on Defendants Bank of America, N.A. or Bank of American

Corporation, Plaintiffs shall file the letter motion by June 5, 2020. Any response shall by filed

by June 12, 2020. It is further

       ORDERED that, to the extent that Plaintiffs intend to file a letter motion seeking to serve

the above-referenced interrogatories on Defendants HSBC North America Holdings, Inc. or

HSBC Bank USA, N.A., Plaintiffs shall file the letter motion by June 9, 2020. Any response

shall be filed by June 16, 2020. It is further

       ORDERED that, by June 10, 2020, the parties shall file a joint status letter to apprise the

Court as to the agreement reached regarding Defendants’ responses to Plaintiffs’ interrogatories

seeking information relevant to their expert report, and any remaining disputes relating to those

interrogatories.

Dated: June 4, 2020
       New York, New York
